DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
 
Claim Objections
Claims 4, 12, 14, 24 and 26 objected to because of the following informalities:
Claims 4 and 12 each recite “pyrotechnical means” instead of “pyrotechnical substance”.
Claim 14 recites “the charging device” without proper antecedent basis.
Claims 24 and 26 should be amended to recite “wherein the thermal pre-ignition substance converts”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasha (US 20040041682 A1).
As to claim 9, Pasha discloses: A pyrotechnical disconnection unit (Fig. 2) for at least impairing an electrical coupling (battery circuit disconnect device; par. 0013) at an electrical energy supply (battery) comprising: 
an electrically conductive connection section 20, via which the electrical energy is conductible from the energy supply, a housing 12, in which the connection section is arranged, and a pyrotechnical substance 30 (par. 0016) accommodated in the housing in direct contact with an inner side of a base of the housing (inner surfaces of bottom wall of 12), that is designed and/or that is controllable (via detonator 32 and line 34; par. 0016-0017) in such a way that its pyrotechnical effect is unfolded when reaching a predefined operational state (e.g., when ignited by detonation of detonator 32 after receiving the signal; par. 0016), 
wherein the pyrotechnical substance is attributed to the connection section in such a way that thermal energy from the pyrotechnical effect of the pyrotechnical substance directly effectuates complete disintegration of at least a portion of the connection section (thermal energy of 30 disintegrates 20), thereby at least directly limiting the electrical conductivity of the connection section inside the housing (par. 0016). 
Disintegrate (Merriam-Webster’s Dictionary) – 
1: to break or decompose into constituent elements, parts, or small particles
2: to destroy the unity or integrity
As to claim 10, Pasha discloses: wherein the housing comprises at least two connections 16, 18, via which the connection section is connectable and/or connected to an electrical component.
As to claims 25, Pasha discloses:
wherein the pyrotechnical substance is configured in the connection section so that thermal energy from the pyrotechnical effect of the pyrotechnical substance completely disintegrates at least a portion of the connection section (thermal energy of 30 disintegrates 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) in view of Pasha (US 20040041682 A1).
As to claim 1, Suzuki discloses: A pyrotechnical disconnection unit 27 (Fig. 1-2B) for at least impairing an electrical charging coupling (see par. 0021, 0036; charge voltage flows from inverters 17, 18 to the storage battery 20) between a chargeable electrical energy cell 20 and an electrical energy supply (inverters 17, 18, and/or converter 19), comprising: 
an electrically conductive connection section 43a, 44a, 47 (par. 0050), via which electrical charging energy is supplied from the energy supply of the electrical energy cell, a housing 41 in which the connection section is arranged, and 
a pyrotechnical substance 48 (par. 0043) accommodated in the housing in direct contact with an inner side of a base 42b of the housing,
 the pyrotechnical substance being designed and/or being controllable in such a way that its pyrotechnical effect unfolds when reaching a predefined operational state (collision; par. 0064), 
wherein the pyrotechnical substance is associated to the connection section (48 is associated directly below portion 47, and directly between portions 43a and 44a) in such a way that thermal energy (combustion gas by igniting and burning low explosive; par. 0043) from the pyrotechnical effect of the pyrotechnical substance disintegrates at least a portion of the connection section (disintegrates portion 47 of connection section 43a, 47, 44a from portion 44a of connection section), thereby at least directly limiting the electrical conductivity of the connection section inside the housing (the explosion of 48 directly moves portion 47 from the position in Fig. 2(a) to the position in Fig. 2(b), such that there is no longer conductivity between 43a and 44a). 
Suzuki does not explicitly disclose:
thermal energy from the pyrotechnical effect of the pyrotechnical substance directly effectuates complete disintegration of a least a portion of the connection section.
However, Pasha discloses:
a pyrotechnical substance 30 (par. 0016; Fig. 2) accommodated in the housing in direct contact with an inner side of a base of the housing (inner surfaces of bottom wall of 12), that is designed and/or that is controllable (via detonator 32 and line 34; par. 0016-0017) in such a way that its pyrotechnical effect is unfolded when reaching a predefined operational state (e.g., when ignited by detonation of detonator 32 after receiving the signal; par. 0016), 
wherein the pyrotechnical substance is attributed to the connection section 20 in such a way that thermal energy from the pyrotechnical effect of the pyrotechnical substance directly effectuates complete disintegration of at least a portion of the connection section (thermal energy of 30 disintegrates 20), thereby at least directly limiting the electrical conductivity of the connection section inside the housing (par. 0016);
in order to eliminate the current carrying capability in less than 1 millisecond (par. 0016).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki as suggested by Pasha, e.g., providing:
wherein thermal energy from the pyrotechnical effect of the pyrotechnical substance directly effectuates complete disintegration of a least a portion of the connection section;
in order to eliminate the current carrying capability in less than 1 millisecond.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Suzuki in view of Pasha above discloses: wherein the housing comprises at least one energy cell sided connection 43 (to storage battery; Suzuki) via which the connection section 20 (Pasha) is connectable and/or connected to the energy cell and one charging device sided connection 44 (to converter, inverters; Suzuki) via which the connection section is connectable and/or connected to the energy supply. 
As to claim 6, the obvious modification of Suzuki in view of Pasha above discloses: A system for electrically charging an electrical energy cell, comprising: 
the pyrotechnical disconnection unit according to claim 1, an electrical energy cell (of storage battery 20; Suzuki) and an electrical charging device (converter 19, inverters 17, 18), wherein the energy cell can be charged by the charging device via an electrical connection 43, 44, 43a, 44a, 47 (of Suzuki, corresponding to 20 of Pasha), wherein the pyrotechnical disconnection unit is integrated into the electrical connection, so that the electrical connection between the energy cell and the charging device is interrupted on ignition of the pyrotechnical disconnection unit (when 20 of Pasha is destroyed). 
As to claim 8, the obvious modification of Suzuki in view of Pasha above discloses: A charging device (Fig. 2a-2b; the pyrotechnical disconnection unit may also be interpreted as a charging device since it forms a charging coupling/connection; Suzuki) for charging an electrical chargeable energy cell 20, comprising a device housing 41 having a connection 43 on which an energy cell is connectable, wherein the device housing of the charging device includes (integrally) the pyrotechnical disconnection unit according to claim 1 in such a way that its pyrotechnical effect interrupts an electrical connection inside the device housing between the connection and the energy cell when reaching a predefined operational state (when 20 of Pasha is destroyed). 
As to claim 23, the obvious modification of Suzuki in view of Pasha above discloses:
wherein the pyrotechnical substance is configured in the connection section so that thermal energy from the pyrotechnical effect of the pyrotechnical substance completely disintegrates at least a portion of the connection section (thermal energy of 30 disintegrates 20; Pasha).

Claims 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) in view of Pasha (US 20040041682 A1) as applied to claim 1 above, and further in view of Perichon (US 20160356587 A1).
As to claim 3, the obvious modification of Suzuki in view of Pasha above does not explicitly disclose: 
wherein the pyrotechnical substance comprises a thermal pre-ignition means, which converts when exceeding an operational temperature, which is exposed to the pyrotechnical substance, wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source, which is a characteristic for a critical operational state.
However, Perichon suggests providing:
the pyrotechnical substance comprising a thermal pre-ignition means (par. 0056, 0057), which converts when exceeding an operational temperature (par. 0044, Abstract), which is exposed to the pyrotechnical substance (par. 0013, 0044), wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source (electronic circuit, hot spot; par. 0013, 0044), which is a characteristic for a critical operational state (circuit failure, component failure);
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element (par. 0013, 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki and Pasha as suggested by Perichon, e.g., providing:
wherein the pyrotechnical substance comprises a thermal pre-ignition means, which converts when exceeding an operational temperature, which is exposed to the pyrotechnical substance, wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source, which is a characteristic for a critical operational state;
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 24, the obvious modification of Suzuki in view of Pasha above does not explicitly disclose: 
wherein the pyrotechnical substance comprises a thermal pre-ignition substance arranged adjacent to a heat source characteristic for a predefined operational state, and wherein thermal pre-ignition substance converts when exceeding an operational temperature, whereby the pyrotechnical substance provides a monitoring function regarding the predefined operational state.
However, Perichon suggests providing:
the pyrotechnical substance (par. 0013, 0044) comprising a thermal pre-ignition substance (par. 0056, 0057) arranged adjacent to a heat source (electronic circuit, hot spot; par. 0013, 0044) characteristic for a predefined operational state (circuit failure, component failure), and wherein thermal pre-ignition substance converts when exceeding an operational temperature (par. 0044, Abstract), whereby the pyrotechnical substance provides a monitoring function regarding the predefined operational state (e.g., since it converts when exceeding the operational temperature);
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element (par. 0013, 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki and Pasha as suggested by Perichon, e.g., providing:
wherein the pyrotechnical substance comprises a thermal pre-ignition substance arranged adjacent to a heat source characteristic for a predefined operational state, and wherein thermal pre-ignition substance converts when exceeding an operational temperature, whereby the pyrotechnical substance provides a monitoring function regarding the predefined operational state;
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) in view of Pasha (US 20040041682 A1) as applied to claim 1 above.
As to claim 4, the obvious modification of Suzuki in view of Pasha above does not explicitly disclose: 
wherein the housing has an overall volume, of which the pyrotechnical substance is not occupying more than 60% and a volume space free of the pyrotechnical substance is filled with gas. 
However, Pasha discloses that the energy of the pyrotechnic substance 30 eliminates the electrical conductor (par. 0016). The amount of pyrotechnic substance determines the amount of energy generated and elimination characteristics. Further, Pasha does not suggest that the internal space is a vacuum, thus any volume not occupied by the pyrotechnical substance would be filled with gas, e.g., ambient air, during manufacturing.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki in view of Pasha, e.g., by adjusting the amount of pyrotechnic substance, such that:
wherein the housing has an overall volume, of which the pyrotechnical substance is not occupying more than 60% and a volume space free of the pyrotechnical substance is filled with gas;
in order to generate the desired amount of energy for effectively eliminating the current carrying conductor.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the amount/relative volume of pyrotechnical means for effecting the amount of energy for effectively eliminating the current carrying conductor) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) in view of Pasha (US 20040041682 A1) as applied to claim 1 above, and further in view of Lell (US 20040113745 A1).
As to claim 5, the obvious modification of Suzuki in view of Pasha above discloses: a control 21 (par. 0043; Suzuki) for igniting the pyrotechnical effect of the pyrotechnical substance provided inside the housing (at least the leads, which are clearly shown but not labeled, of the control 21 that ignite the pyrotechnical means are provided inside the housing), wherein the control is in contact with the pyrotechnical substance (the leads are in direct contact).
However Suzuki does not explicitly disclose:
wherein the control comprises a heating element activated by an electric control signal.
However, Lell suggests providing:
a control 23 (Fig. 8, Fig. 3; par. 0070, 0048) for igniting the pyrotechnical effect of the pyrotechnical substance 3 provided inside the housing 1, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element (par. 0048) activated by an electric control signal (par. 0029, 0035, 0040, 0047, 0070);
in order to provide a controllable triggering function (par. 0014) and activate ignition of the pyrotechnic substance (par. 0029).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki and Pasha as suggested by Lell, e.g., providing:
a control for igniting the pyrotechnical effect of the pyrotechnical substance provided inside the housing, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element activated by an electric control signal;
in order to provide a controllable triggering function and activate ignition of the pyrotechnic substance.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) in view of Pasha (US 20040041682 A1) as applied to claim 1 above, and further in view of Lee (US 20090108812 A1) and Perichon (US 20160356587 A1).
As to claim 7, the obvious modification of Suzuki in view of Pasha above discloses: A device 10 (vehicle; Suzuki), comprising an electrical chargeable energy cell 20, and that has a connection 44, 43, 47, on which an electrical charging device 17-19 is connectable, the pyrotechnical disconnection unit according to claim 1 is arranged in such a way that its pyrotechnical effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state.
Suzuki does not explicitly disclose:
A mobile device, comprising a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device is connectable, wherein inside the device housing of the mobile device, the pyrotechnical disconnection unit according to claim 1 is arranged. 
However, Lee suggests: A mobile device 100 (Fig. 1; par. 0038), comprising an electrical chargeable energy cell 120 (par. 0038), a device housing 110, 122 in which the energy cell is accommodated completely and that has a connection (charging line; par. 0058, 0061), on which an electrical charging device is connectable (e.g., to charge or supply the rechargeable battery), wherein inside the device housing of the mobile device, the circuit module 202 (par. 0052) is arranged in such a way that its cutting off effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state (par. 0058, 0061; Fig. 9);
in order to prevent the rechargeable battery of the mobile device from exploding (par. 0058).
Further, Perichon suggests using a pyrotechnical disconnection unit (Fig. 1-5) in an electronic device/electronic circuit board 1 (par. 0038) application;
in order to mechanically break the circuit connection (par. 0058) and provide a desired non-resettable disconnection (par. 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki and Pasha as suggested by Lee and Perichon, e.g., providing:
A mobile device, comprising a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device is connectable, wherein inside the device housing of the mobile device, the pyrotechnical disconnection unit according to claim 1 is arranged;
in order to prevent a rechargeable battery of a mobile device from exploding by mechanically breaking the charging connection and providing a desired non-resettable disconnection.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasha (US 20040041682 A1) as applied to claim 9 above, and further in view of Perichon (US 20160356587 A1).
As to claim 11, Pasha does not explicitly disclose: 
wherein the pyrotechnical substance comprises a thermal pre-ignition means, which converts when exceeding an operational temperature, which is exposed to the pyrotechnical substance, wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source, which is a characteristic for a critical operational state.
However, Perichon suggests providing:
the pyrotechnical substance comprising a thermal pre-ignition means (par. 0056, 0057), which converts when exceeding an operational temperature (par. 0044, Abstract), which is exposed to the pyrotechnical substance (par. 0013, 0044), wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source (electronic circuit, hot spot; par. 0013, 0044), which is a characteristic for a critical operational state (circuit failure, component failure);
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element (par. 0013, 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Perichon, e.g., providing:
wherein the pyrotechnical substance comprises a thermal pre-ignition means, which converts when exceeding an operational temperature, which is exposed to the pyrotechnical substance, wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source, which is a characteristic for a critical operational state;
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 26, Pasha does not explicitly disclose: 
wherein the pyrotechnical substance comprises a thermal pre-ignition substance arranged adjacent to a heat source characteristic for a predefined operational state, and wherein thermal pre-ignition substance converts when exceeding an operational temperature, whereby the pyrotechnical substance provides a monitoring function regarding the predefined operational state.
However, Perichon suggests providing:
the pyrotechnical substance (par. 0013, 0044) comprising a thermal pre-ignition substance (par. 0056, 0057) arranged adjacent to a heat source (electronic circuit, hot spot; par. 0013, 0044) characteristic for a predefined operational state (circuit failure, component failure), and wherein thermal pre-ignition substance converts when exceeding an operational temperature (par. 0044, Abstract), whereby the pyrotechnical substance provides a monitoring function regarding the predefined operational state (e.g., since it converts when exceeding the operational temperature);
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element (par. 0013, 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Perichon, e.g., providing:
wherein the pyrotechnical substance comprises a thermal pre-ignition substance arranged adjacent to a heat source characteristic for a predefined operational state, and wherein thermal pre-ignition substance converts when exceeding an operational temperature, whereby the pyrotechnical substance provides a monitoring function regarding the predefined operational state;
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasha (US 20040041682 A1) as applied to claim 9 above.
As to claim 12, Pasha does not explicitly disclose: 
wherein the housing has an overall volume, of which the pyrotechnical substance is not occupying more than 60% and a volume space free of the pyrotechnical substance is filled with gas. 
However, Pasha discloses that the energy of the pyrotechnic substance 30 eliminates the electrical conductor (par. 0016). The amount of pyrotechnic substance determines the amount of energy generated and elimination characteristics. Further, Pasha does not suggest that the internal space is a vacuum, thus any volume not occupied by the pyrotechnical substance would be filled with gas, e.g., ambient air, during manufacturing.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha, e.g., by adjusting the amount of pyrotechnic substance, such that:
wherein the housing has an overall volume, of which the pyrotechnical substance is not occupying more than 60% and a volume space free of the pyrotechnical substance is filled with gas;
in order to generate the desired amount of energy for effectively eliminating the current carrying conductor.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the amount/relative volume of pyrotechnical means for effecting the amount of energy for effectively eliminating the current carrying conductor) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasha (US 20040041682 A1) as applied to claim 9 above, and further in view of Lell (US 20040113745 A1).
As to claim 13, Pasha does not explicitly disclose:
further comprising a control for igniting the pyrotechnical effect of the pyrotechnical substance provided in the housing, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element activated by an electric control signal.
However, Lell suggests providing:
a control 23 (Fig. 8, Fig. 3; par. 0070, 0048) for igniting the pyrotechnical effect of the pyrotechnical substance 3 provided inside the housing 1, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element (par. 0048) activated by an electric control signal (par. 0029, 0035, 0040, 0047, 0070);
in order to provide a controllable triggering function (par. 0014) and activate ignition of the pyrotechnic substance (par. 0029).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Lell, e.g., providing:
further comprising a control for igniting the pyrotechnical effect of the pyrotechnical substance provided in the housing, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element activated by an electric control signal;
in order to provide a controllable triggering function and activate ignition of the pyrotechnic substance.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasha (US 20040041682 A1) as applied to claim 9 above, and further in view of Suzuki (US 20100328014 A1).
As to claim 14, Pasha does not explicitly disclose: A system for electrically charging an electrical energy cell, comprising the pyrotechnical disconnection unit according to claim 9, an electrical energy supply cell, which can conduct electrical energy via an electrical connection, wherein the pyrotechnical disconnection unit is arranged in the electrical connection in such a way that the electrical connection between the energy cell and the charging device is interrupted on ignition of the pyrotechnical disconnection unit.
However, Suzuki discloses: A system for electrically charging an electrical energy cell (of storage battery 20; Fig. 1-2B), comprising a pyrotechnical disconnection unit 27, an electrical energy supply cell (of storage battery 20) which can conduct electrical energy via an electrical connection 43, 44, 47, wherein the pyrotechnical disconnection unit is arranged in the electrical connection in such a way that the electrical connection between the energy cell and the charging device is interrupted on ignition of the pyrotechnical disconnection unit (e.g., in Fig. 2b);
in order to disconnect the electrical energy cell from the charging device.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Suzuki, e.g., providing:
A system for electrically charging an electrical energy cell, comprising the pyrotechnical disconnection unit according to claim 9, an electrical energy supply cell, which can conduct electrical energy via an electrical connection, wherein the pyrotechnical disconnection unit is arranged in the electrical connection in such a way that the electrical connection between the energy cell and the charging device is interrupted on ignition of the pyrotechnical disconnection unit;
in order to disconnect the electrical energy cell from the charging device.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 16, Pasha does not explicitly disclose:
A system for electrically discharging an electrical energy cell, comprising the pyrotechnical disconnection unit according to claim 9, an electrical energy cell and an electrical load, wherein the energy cell can be charged by the load via an electrical connection, wherein the pyrotechnical disconnection unit is integrated in the electrical connection so that the electrical connection between energy cell and load is at least impaired on ignition of the pyrotechnical disconnection unit.
However, Suzuki discloses: A system for electrically discharging an electrical energy cell (of storage battery 20; Fig. 1-2B), comprising the pyrotechnical disconnection unit 27, an electrical energy cell (of storage battery 20) and an electrical load (converter 19, inverters 17, 18), wherein the energy cell can be charged by the load via an electrical connection 43, 44, 47 wherein the pyrotechnical disconnection unit is integrated into the electrical connection, so that the electrical connection between the energy cell and load is at least impaired on ignition of the pyrotechnical disconnection unit (e.g., in Fig. 2b);
in order to disconnect the energy cell from the load.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Suzuki, e.g., providing:
A system for electrically discharging an electrical energy cell, comprising the pyrotechnical disconnection unit according to claim 9, an electrical energy cell and an electrical load, wherein the energy cell can be charged by the load via an electrical connection, wherein the pyrotechnical disconnection unit is integrated in the electrical connection so that the electrical connection between energy cell and load is at least impaired on ignition of the pyrotechnical disconnection unit;
in order to disconnect the energy cell from the load.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasha (US 20040041682 A1) as applied to claim 9 above, and further in view of Lee (US 20090108812 A1) and Perichon (US 20160356587 A1).
As to claim 15, Pasha does not explicitly disclose:
An electronic device, comprising an electrical chargeable energy cell, a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device or an electrical load is connectable to, wherein the pyrotechnical disconnection unit according to claim 9 is arranged in the device housing in such a way that its pyrotechnical effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state.
However, Lee suggests: An electronic device 100 (Fig. 1; par. 0038), comprising an electrical chargeable energy cell 120 (par. 0038), a device housing 110, 122 in which the energy cell is accommodated completely and that has a connection (charging line; par. 0058, 0061), on which an electrical charging device is connectable to (e.g., to charge or supply the rechargeable battery), wherein inside the device housing of the mobile device, the circuit module 202 (par. 0052) is arranged in such a way that its cutting off effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state (par. 0058, 0061; Fig. 9);
in order to prevent the rechargeable battery of the mobile device from exploding (par. 0058).
Further, Perichon suggests using a pyrotechnical disconnection unit (Fig. 1-5) in an electronic device/electronic circuit board 1 (par. 0038) application;
in order to mechanically break the circuit connection (par. 0058) and provide a desired non-resettable disconnection (par. 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Lee and Perichon, e.g., providing:
An electronic device, comprising an electrical chargeable energy cell, a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device or an electrical load is connectable to, wherein the pyrotechnical disconnection unit according to claim 9 is arranged in the device housing in such a way that its pyrotechnical effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state;
in order to prevent a rechargeable battery of a mobile/electronic device from exploding by mechanically breaking the charging connection and providing a desired non-resettable disconnection.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasha (US 20040041682 A1) as applied to claim 9 above, and further in view of Hagel (US 20080043385 A1).
As to claim 17, Pasha does not explicitly disclose: 
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate.
However, Hagel suggests providing:
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate (par. 0004-0006);
in order to provide a pyrotechnical substance with a deflagration temperature between 178 ºC and 208 ºC and having excellent long-term stability (par. 0006).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Pasha as suggested by Hagel, e.g., providing:
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate;
in order to provide a pyrotechnical substance with a deflagration temperature between 178 ºC and 208 ºC and having excellent long-term stability.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 18, the obvious modification of Pasha in view of Hagel discloses: 
wherein the pyrotechnical substance has a deflagration temperature below 200 ºC (e.g., 178 ºC to 199 ºC; see par. 0006 of Hagel).
As to claim 19, the obvious modification of Pasha in view of Hagel discloses: 
wherein the pyrotechnical substance has a deflagration temperature in a range of 178 ºC to 208 ºC (see par. 0006; Hagel).

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) in view of Pasha (US 20040041682 A1) as applied to claim 1 above, and further in view of Hagel (US 20080043385 A1).
As to claims 20, the obvious modification of Suzuki in view of Pasha does not explicitly disclose: 
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate.
However, Hagel suggests providing:
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate (par. 0004-0006);
in order to provide a pyrotechnical substance with a deflagration temperature between 178 ºC and 208 ºC and having excellent long-term stability (par. 0006).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki and Pasha as suggested by Hagel, e.g., providing:
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate;
in order to provide a pyrotechnical substance with a deflagration temperature between 178 ºC and 208 ºC and having excellent long-term stability.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 21, the obvious modification of Suzuki in view of Pasha and Hagel discloses: 
wherein the pyrotechnical substance has a deflagration temperature below 200 ºC (e.g., 178 ºC to 199 ºC; see par. 0006 of Hagel).
As to claim 22, the obvious modification of Suzuki in view of Pasha and Hagel discloses: 
wherein the pyrotechnical substance has a deflagration temperature in a range of 178 ºC to 208 ºC (see par. 0006; Hagel).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835